Citation Nr: 0026320	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of degenerative disc disease of the lumbosacral 
spine (L5-S1), currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1967, in March 1970, from May 1981 to January 1989, and from 
October 1990 top December 1993.  He was in the Reserves at 
various times, including from January 1968 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in July 1994, which granted 
service connection and assigned a 10 percent disability 
evaluation for degenerative disc disease of the lumbosacral 
spine (L5-S1), at the Department of Veterans Affairs (VA) 
Regional Office (RO) at St. Petersburg, Florida.  The veteran 
has moved recently and now resides in the jurisdiction of the 
RO in New York, New York.  

The case was remanded by the Board in September 1996 for 
additional medical evidence in September 1996.  It was 
remanded again in November 1997 for a complete rating 
examination that corresponded to the rating criteria, to 
include those for disc disease, limitation of motion, and 
sprain.  The purpose of the remands has been met.  


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine, L5-S1, is 
manifested by no more than joint space narrowing by X-ray, 
complaints of low back pain, minimal limitation of motion and 
moderate muscle spasm.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine, L5-S1, is 
no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected degenerative 
disc disease of the lumbosacral spine is worse than the 
current evaluation contemplates.  The Board finds that he has 
submitted evidence, which is sufficient to justify a belief 
that his claim for a higher evaluation is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  That is, where the claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  

The issue of degenerative disc disease of the lumbosacral 
spine has been continued as entitlement to an evaluation, 
beyond 10 percent disabling.  The veteran is not prejudiced 
by the naming of this issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  There is an important distinction between 
disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions.  However, the Court did not provide a 
substitute name for the issue.  The Board has considered 
whether staged evaluations should be assigned in the 
determination below.  The Board concludes that the disability 
has not significantly changed and a uniform evaluation is 
appropriate.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
He has not reported that any other pertinent evidence might 
be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A lumbosacral strain will be rated as noncompensable where 
there are slight subjective symptoms only.  The current 10 
percent rating will be assigned where there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating is 40 percent which requires a severe 
disability with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5295 (1999).

Limitation of lumbar spine motion (due to arthritis or other 
cause) will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Codes 5003, 5010, 5292 
(1999).

Higher ratings require additional disability manifestations 
ratable under other criteria.  The Board has considered other 
criteria for rating the service- connected lumbosacral spine 
disorder but there are no manifestations thereof which could 
be rated under the other rating codes.  There is no evidence 
of vertebral fracture ratable under Code 5285.  There is no 
evidence of ankylosis ratable under Code 5286 or Code 5289.  

Mild intervertebral disc syndrome would warrant a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks would warrant a 20 percent evaluation, 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief would warrant a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
would warrant a 60 percent rating.  Id.  

On a VA X-ray examination for low back pain in March 1994, 
osteoarthritic changes were present at L5 with narrowing of 
the L5-S1 interspace.  He had normal posture, normal 
alignment of the spine and normal gait.  There was no spasm 
or tenderness and he was able to bend to 90 degrees.  Another 
examiner noted that there were low back symptoms without 
radiculopathy or neurologic impairment.  In February 1995, he 
was able to bend to within 6 inches of the floor.  He hurt 
getting up.  Straight leg raising at 90 degrees was painless 
on the right and produced slight pain on the left.  Bending 
to the right and left produced soreness.  

On VA neurological examination in October 1996, the veteran 
complained of low back pain on standing and straightening of 
the spine, and was described as stiffness.  He stated that he 
had a pain in the center of his back and, in the past, this 
had radiated down his left leg with numbness of the top of 
the left foot.  This radiating pain reportedly had resolved.  
He reported no weakness of the legs or history of 
bowel/bladder incontinence.  He had difficulty lifting.  He 
had to avoid activities and occupations requiring prolonged 
standing.  He reportedly could no longer exercise.  The motor 
examination was termed 5/5 throughout the upper and lower 
extremities with no increased tone.  Deep tendon reflexes 
were hyporeflexic with no reflexes elicited at the patella or 
Achilles tendon.  He claimed on sensory testing that there 
was decreased pinprick sensation on the lateral side of the 
left leg and foot which could correspond to the L5-S1 
distribution.  Gait had a normal base and swing.  Forward 
flexion of the lumbar spine was to 90 degrees.  Backward 
extension was to 10 degrees while standing.  Lateral flexion 
was to 20 degrees on the right and 30 degrees on the left.  
Straight leg raising was negative.  The diagnosis was mild 
lumbosacral strain.  

On a VA examination of the spine in October 1996, the veteran 
complained of lower back pain and stiffness especially when 
sitting for more than a half-hour.  He noted occasional low 
back pain on sneezing.  He reported being unable to drive 
cars with standard transmissions.  He walked with a normal 
gait.  He was able to walk on heels and toes without signs of 
pain or discomfort.  Upon specific questioning, he stated 
that walking on toes aggravated his pain.  There was abnormal 
curvature of the spine.  He complained of diffuse tenderness 
to touch of the entire spine.  Forward flexion was to 95 
degrees.  Backward extension was to 13 degrees.  Left lateral 
flexion was to 25 degrees.  Right lateral flexion was to 35 
degrees.  Rotation was more than 30 degrees, bilaterally.  He 
complained of slightly aggravated pain of the lower back with 
simulated rotation of the trunk.  In the sitting position, 
deep tendon reflexes were present and symmetrical.  There was 
no paresthesia.  Straight leg raising in the sitting position 
was negative to full extension of both knee joints.  In the 
supine position, straight leg raising was positive on the 
left at 36 degrees and positive on the right at 40 degrees.  
He complained of increased lower back pain on plantar flexion 
of the right foot.  The diagnoses were low back syndrome 
without objective evidence of impairment.  The examiner 
commented that testing was positive for abnormal pain 
behavior and symptom magnification.  

On a VA examination in June 1998, the veteran complained of 
intermittent low back pain that he treated with Motrin and 
aspirin, as needed.  He denied bowel, bladder or motor 
weakness.  He reported no paresthesias.  He attributed part 
of an exacerbation of low back pain on a weight gain of 
approximately 30-40 pounds.  He stated that he was 6 feet, 4 
inches tall and weighed 270 pounds.  He noted some tightness 
in his low back.  The physical examination showed that motor 
strength was full.  Sensory examination was intact.  A 
history of left S1 radiculopathy with footdrop was noted that 
had returned to normal.  There was no residual evidence of 
left S1 radiculopathy or any other evidence of nerve root 
compression.  X-rays had shown a loss of the disc height at 
the L5-S1 disc space.  There was no evidence of 
spondylolisthesis or traumatic subluxation.  The examiner's 
opinion was that the veteran had degenerative disc disease 
with a very remote history of trauma, a moderate degree of 
paraspinal muscle spasm, a minimal degree of limitation of 
motion and approximately 120 degrees of flexion at the hip.  
The examiner stated that, with the exception of lower back 
pain and paraspinal spasms, the veteran had no other evidence 
of functional impairment.  He reportedly would continue to 
benefit from non-steroidal anti-inflammatories as well as 
conservative therapy with exercise.  He did not desire a 
work-up for possible surgical intervention.  

The essential characteristics of the veteran's low back 
disability are pain, minimal limitation of motion, moderate 
muscle spasm and slight limitation of function.  There is no 
medical evidence of any current radiculopathy or any nerve 
root compression.  Rather, an examiner determined that there 
was no radiculopathy or neurologic involvement.  Thus 
consideration of diagnostic code 5293 does not assist the 
veteran.

Pain is not associated with any weakness, incoordination, 
fatigue, or more motion than normal.  Throughout the appeal 
period, objective examinations have demonstrated a very good 
range of motion.  In fact, when examined in October 1996, the 
examiner determined that there was no objective evidence of 
impairment and when in 1998 it was determined that except for 
pain and spasm, there was no other evidence of functional 
impairment.  Therefore, we conclude that the range of motions 
described by the examiners represent the veteran's actual 
range of motion and his functional range of motion.  The same 
1998 examiner, when documenting pain and spasm, noted that 
there was a minimal degree of limitation of motion.  This 
again establishes that there is no more that the functional 
equivalent of slight limitation of motion due to all factors.  
In regard to diagnostic code 5295, the record does establish 
that spasm has been identified on rare occasion.  However, 
there is no indication that there is loss of lateral spine 
motion.  The same examiner noted that there was minimal 
limitation of motion; this tends to establish that he does 
not have loss of lateral spine motion.  The 1998 examiner's 
assessment of minimal limitation of motion is consistent with 
the 1996 examiner's determination that the veteran had 20 
degrees of lateral flexion to the right and 30 degrees on the 
left.  The subjective assessment of minimal limitation of 
motion and the objective observation of 20 and 30 degrees 
lateral flexion establish that the veteran does not have loss 
of lateral motion.  

The veteran is competent to report that he has pain, 
limitation of motion and limitation of function.  His 
statements are competent and establish a well-grounded claim.  
However, the Board concludes that the repeated objective 
observations of skilled professionals are more probative of 
the degree of impairment than the veteran's subjective 
statements.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine, L5-S1, is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


- 8 -


